Case 8:18-cv-01937-WFJ-TGW Document 14 Filed 04/16/21 Page 1 of 5 PageID 927



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


ANTWAN McNEAL,

      Petitioner,

v.                                                   Case No. 8:18-cv-1937-WFJ-TGW

SECRETARY, DEPARTMENT
OF CORRECTIONS,

      Respondent.
             _______________/

                                       ORDER

      Mr. McNeal, a Florida inmate, initiated this action by filing a Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody (Doc. 1) in

which he challenges convictions for aggravated battery, shooting into an occupied

vehicle, and discharging a firearm from a vehicle entered in 2014 in Polk County,

Florida. Respondent filed a response to the petition which incorporates a motion to

dismiss the petition as time-barred (Doc. 7). Upon consideration, the motion to dismiss

will be granted.

Procedural Background

      Mr. McNeal’s convictions were entered on December 9, 2013 (Doc. 8-2, Exhibit

7 at 42), and he was sentenced to a total of 35 years in prison on January 31, 2014 (Id.

at 43, 67). His convictions and sentences were affirmed on appeal on October 3, 2014

(Doc. 8-2, Exhibit 5).

      On October 18, 2016, Mr. McNeal, through counsel, filed a Motion for
                                            1
Case 8:18-cv-01937-WFJ-TGW Document 14 Filed 04/16/21 Page 2 of 5 PageID 928



Postconviction Relief under Rule 3.850, Fla.R.Crim.P. (Doc. 8-3, Exhibit 15 at 69-91).

The Rule 3.850 motion was denied on June 15, 2017 (Id. at 95-97). The denial of the

motion was affirmed on appeal (Doc. 8-2, Exhibit 13), and the appellate court mandate

issued on May 1, 2018 (Doc. 8-2, Exhibit 14). Mr. McNeal’s federal habeas petition

was filed in this Court on August 1, 2018 (Doc. 1).

Discussion

       Respondent moves to dismiss the petition as time-barred under 28 U.S.C.

§2244(d), arguing that more than one year passed after Mr. McNeal’s judgment of

conviction became final. The Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA) establishes a one-year statute of limitations for federal habeas petitions. 28

U.S.C. § 2244(d)(1). Lawrence v. Florida, 549 U.S. 327, 331 (2007). The limitations

period runs from “the date on which the judgment became final by the conclusion of

direct review or the expiration of the time for seeking such review. . . .”

§ 2244(d)(1)(A). Additionally, “[t]he time during which a properly filed application for

State post conviction or other collateral review with respect to the pertinent judgment or

claim is pending shall not be counted toward any period of limitation under this

subsection.” § 2244(d)(2).

       Mr. McNeal’s judgment of conviction was affirmed by the state appellate court

on October 3, 2014. Consequently, for purposes of § 2244(d), the judgment became

final ninety (90) days later on January 2, 2015. See Nix v. Sec’y for Dep’t of Corr., 393 F.3d

1235, 1236–37 (11th Cir.2004) (holding that Florida prisoner’s conviction became

“final” for AEDPA purposes on date the 90–day period for seeking certiorari review in

                                              2
Case 8:18-cv-01937-WFJ-TGW Document 14 Filed 04/16/21 Page 3 of 5 PageID 929



Supreme Court expired); Supreme Court Rules 13(1) and (3) (for a petition for

certiorari to be timely, it must be filed within 90 days after entry of the judgment or

order sought to be reviewed). Thus, Mr. McNeal’s AEDPA statute of limitations period

commenced on January 2, 2015 and elapsed one year later on January 4, 2016. 1 He

therefore had until January 4, 2016, in which to file a timely federal habeas petition

under § 2254. 2 His habeas petition was filed in August 2018, more than two years later.

Accordingly, the petition is barred by the statute of limitations unless Mr. McNeal can

demonstrate that he is entitled to equitable tolling of the limitations period.

       The limitations period under § 2244(d) is subject to equitable tolling. Sibley v.

Culliver, 377 F.3d 1196, 1204 (11th Cir.2004). Section 2244 “permits equitable tolling

‘when a movant untimely files because of extraordinary circumstances that are both

beyond his control and unavoidable with diligence.’” Steed v. Head, 219 F.3d 1298, 1300

(11th Cir.2000) (quoting Sandvik v. United States, 177 F.3d 1269, 1271 (11th Cir.1999)

(per curiam)); Arthur v. Allen, 452 F.3d 1234, 1252 (11th Cir.2006) (petitioner must

show both extraordinary circumstances and diligence). Equitable tolling only applies,

however, where the litigant satisfies his burden of showing that he has been pursuing

his rights diligently and that some extraordinary circumstance “stood in his way and

prevented timely filing.” Holland v. Florida, 560 U.S. 631 (2010).



1 The 365th day fell on Saturday, January 2, 2016.

2 Mr. McNeal’s October 2016 post-conviction motion did not toll the limitations period
because the limitations period already had expired on January 4, 2016. See Webster v. Moore,
199 F.3d 1256, 1259 (11th Cir.2000); Tinker v. Moore, 255 F.3d 1331, 1333 (11th Cir.2001)
(rejecting theory that limitations period was reinitiated upon filing of timely rule 3.850 post-
conviction motion outside limitations period).
                                                 3
Case 8:18-cv-01937-WFJ-TGW Document 14 Filed 04/16/21 Page 4 of 5 PageID 930



      Mr. McNeal has not satisfied his burden of showing circumstances justifying

equitable tolling. He appears to argue that he is entitled to equitable tolling under the

decision in Martinez v. Ryan, 132 S. Ct. 319 (2012) (See Doc. 11). Martinez, however,

does not provide a basis for equitable tolling of the AEDPA limitations period. See

Arthur v. Thomas, 739 F.3d 611, 630 (11th Cir. 2014) (“[T]he Martinez rule explicitly

relates to excusing a procedural default of ineffective-trial-counsel claims and does not

apply to AEDPA’s statute of limitations or the tolling of that period.”). Therefore, Mr.

McNeal’s petition is time-barred.

      Accordingly, Respondent’s construed motion to dismiss (Doc. 7) is GRANTED.

The petition for writ of habeas corpus (Doc. 1) is DISMISSED as time-barred. The

Clerk shall enter judgment against Mr. McNeal and close this case.

  Certificate of Appealability and Leave to Proceed on Appeal In Forma Pauperis

                                          Denied

      A certificate of appealability will issue only if Mr. McNeal makes “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Generally, a

petitioner must demonstrate that reasonable jurists would find this Court’s assessment

of the constitutional claims debatable or wrong. Tennard v. Dretke, 542 U.S. 274, 282

(2004) (quotation omitted), or that “the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Miller El v. Cockrell, 537 U.S. 322, 335 36 (2003)

(quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).

      Where, as here, claims have been rejected on procedural grounds, the petitioner

must show that “jurists of reason would find it debatable whether the petition states a

                                              4
Case 8:18-cv-01937-WFJ-TGW Document 14 Filed 04/16/21 Page 5 of 5 PageID 931



valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Id.; Webster,

199 F.3d at 1257 n. 2 (11th Cir. 2000) (dismissal of habeas petition as time barred is

procedural). Mr. McNeal cannot make that showing. And since he is not entitled to a

certificate of appealability, he is not entitled to appeal in forma pauperis.

       ORDERED in Tampa, Florida, on April 16, 2021.




SA: sfc
Copies to:
Antwan McNeal, pro se
Counsel of Record




                                               5
